TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00316-CV



                                In re Max Lindburg Hoffman


                  ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                              MEMORANDUM OPINION


               On this record, we deny Max Lindburg Hoffman’s petition for writ of habeas corpus.

We dismiss, as moot, Hoffman’s request for emergency relief and withdraw our previous request for

a response to the petition.



                                            __________________________________________
                                            Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Bourland

Filed: May 15, 2018